FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 03-50550
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CR-03-00710-TJH
DARRELL DOMINIQUE PULLIAM,
                                             OPINION
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
           for the Central District of California
      Terry J. Hatter, Chief District Judge, Presiding

                  Argued and Submitted
          October 8, 2004—Pasadena, California

                   Filed April 21, 2005

    Before: J. Clifford Wallace, Thomas G. Nelson, and
          Kim McLane Wardlaw, Circuit Judges.

                Opinion by Judge Wallace;
                Dissent by Judge Wardlaw




                           4529
4532              UNITED STATES v. PULLIAM


                         COUNSEL

Fred A. Rowley, Jr., Assistant United States Attorney, Los
Angeles, California, for the plaintiff-appellant.

Elizabeth A. Newman, Deputy Federal Public Defender, Los
Angeles, California, for the defendant-appellee.


                         OPINION

WALLACE, Senior Circuit Judge:

  Following a lawful traffic stop of a car in which Defendant-
Appellee Pulliam was a passenger, the police illegally
detained him and the car’s driver, and illegally searched the
car. The search produced a gun, and Pulliam was charged
with being a felon in possession of a firearm in violation of
18 U.S.C. § 922(g)(1).

   The government appeals from the district court’s order sup-
pressing the gun. The district court had jurisdiction pursuant
to 18 U.S.C. § 3231, and we have jurisdiction pursuant to 18
U.S.C. § 3731. Because Pulliam lacks standing to object to
the vehicle search, and the gun’s discovery was not the prod-
uct of Pulliam’s unlawful detention, the gun should not have
been suppressed. We therefore reverse and remand.
                   UNITED STATES v. PULLIAM                 4533
                               I.

   Officers Algren and Sambrano, both members of the Los
Angeles Police Department Gang Enforcement Division, were
patrolling in their vehicle through part of the city known for
gang activity. Gang crime was expected because it was “Rol-
lin’ 60’s day,” the birthday of the Rollin’ 60’s gang which
operates in that area.

   The officers stopped in front of a building Algren knew to
be a gang hangout, because he had responded to calls there
and had seen other officers find firearms and drugs in the
building. When the officers looked through the front gate into
the courtyard, they saw Donte Richards and Pulliam. Algren
recognized Richards as a member of the Rollin’ 60’s gang and
knew him to be a parolee. Neither officer recognized Pulliam.
Richards and Pulliam looked “surprised” when they saw the
officers and began to speak with one another in a “furtive”
fashion. Sambrano thought it clear that Richards and Pulliam
had intended to walk out of the courtyard but reconsidered
when they saw the officers.

   Richards then walked over to the police car and spoke with
Algren, while Pulliam stayed in the courtyard. Algren
believed this conversation was intended to distract the officers
and “suspected that [Pulliam] was a wanted suspect or was
armed.” The officers drove away when the conversation
ended, but quickly positioned themselves to be able to follow
the two men. Sambrano thought Richards and Pulliam would
likely leave the apartment building in a grey Dodge Stratus
car parked nearby. Sambrano concedes that the officers had
already decided that they were “going to follow them” and
“find a reason to stop them.”

   A few moments later, the officers saw the car drive by with
Richards driving. After following for two blocks, the officers
noticed that the car’s left rear brake light did not operate when
the car slowed. They also assert that the car rolled through a
4534               UNITED STATES v. PULLIAM
stop sign. Algren and Sambrano then decided to stop the car,
and activated the patrol car’s siren and lights. Richards did
not immediately respond. He continued driving for approxi-
mately 45 seconds covering 150 yards, even though there was
room for him to pull over to the curb (a point that Richards
disputed). This allegedly caused Algren’s suspicion to
increase; he feared that Richards and Pulliam would flee
either in the car or on foot, or would have a violent altercation
with the officers.

   When the car stopped, the officers got out of their car with
their weapons aimed low. Richards and Pulliam were ordered
out of the car and to walk to the curb, where they were hand-
cuffed and patted down. Algren then went directly to the car,
looked under the passenger seat and found a gun. The officers
found no weapons or other contraband on Pulliam during the
earlier patdown, and did not question either of the men in the
brief period before the gun was found.

   Pulliam later admitted to owning the gun, and gave written
and audio-taped statements about the offense. He was charged
with being a felon in possession of a firearm. Pulliam then
filed a motion to suppress the gun and his incriminating state-
ments. In opposition to the motion, the government argued,
among other things, that Pulliam, as a mere passenger in the
car, had standing to challenge the stop of the vehicle but not
the search itself; that the car was lawfully stopped on the basis
of the various alleged traffic violations; that the gun was not
the “fruit” of Pulliam’s detention following the stop; that the
officers had reasonable suspicion to detain Pulliam because
they suspected that he posed a danger to them; and that the
gun inevitably would have been discovered during a lawful
parole search of Richards.

   The district court held a suppression hearing at which
Algren, Sambrano, Richards, and Richards’ sister, Monique
Robinson, testified. Richards had earlier stated in a declara-
tion that Robinson owns the car and that Pulliam does not
                   UNITED STATES v. PULLIAM                    4535
drive or have keys to it. At the hearing, Robinson also said
Pulliam has no ownership interest in the car and never bor-
rows it from her. Pulliam’s counsel elicited testimony from
Robinson suggesting that the brake light was working and that
the officers might themselves have broken it to manufacture
a reason for stopping the car.

   The district court also asked Sambrano about the officers’
purpose for each step in their encounter with Pulliam. Sam-
brano explained that they stopped the car because of the traf-
fic violations; ordered Richards and Pulliam out of the car and
patted them down for safety concerns; and detained Richards
and Pulliam in order to identify them. The court asked, “You
effected a traffic stop. What purpose did you have in identify-
ing the passengers?” Sambrano responded:

    The purpose is being that working the gang unit —
    that one of our ultimate goals to identify persons
    who either are affiliates or associates with known
    gang members. And that goes into part with our
    intelligence to identify the car, the vehicle, that gang
    members are driving, who they are hanging out with,
    or who’s hanging out with them.

   After hearing arguments from counsel, the district court
granted the suppression motion. The court focused on whether
there was reasonable suspicion for the stop, found that the
taillight was not working, and concluded that this provided
authority for stopping the car. But it held that the officers had
no reasonable basis for going further, and that the car search
was invalid. It also stated that there was no reason to get to
the inevitable discovery doctrine.

                               II.

   On appeal, the government concedes that the officers
lacked authority either to detain Pulliam or to search the car,
and it does not presently challenge the district court’s ruling
4536                UNITED STATES v. PULLIAM
suppressing Pulliam’s statements. In addition, Pulliam does
not contest the district court’s ruling that the initial stop of the
car was lawful, given the malfunctioning taillight. Nor does
he specifically challenge being ordered out of the car. Pulliam
contends that the district court properly suppressed the gun as
the fruit of a constitutional violation.

                                A.

   We review de novo the district court’s suppression order
and its implicit legal conclusion that Pulliam had standing to
seek suppression of the gun; the underlying factual findings
are reviewed for clear error. See United States v. Bynum, 362
F.3d 574, 578 (9th Cir. 2004) (motion to suppress); United
States v. Sarkisian, 197 F.3d 966, 986 (9th Cir. 1999) (stand-
ing).

   “[T]he exclusionary rule reaches not only primary evidence
obtained as a direct result of an illegal search or seizure, but
also evidence later discovered and found to be derivative of
an illegality or ‘fruit of the poisonous tree.’ ” Segura v.
United States, 468 U.S. 796, 804 (1984) (citations omitted).
“It ‘extends as well to the indirect as the direct products’ of
unconstitutional conduct.” Id., quoting Wong Sun v. United
States, 371 U.S. 471, 484 (1963). In this case, we must apply
two well-established principles that limit the reach of the
exclusionary rule.

   [1] The first is that “[a] person who is aggrieved by an ille-
gal search and seizure only through the introduction of dam-
aging evidence secured by a search of a third person’s
premises or property has not had any of his Fourth Amend-
ment rights infringed.” Rakas v. Illinois, 439 U.S. 128, 134
(1978). Thus, a person seeking to exclude evidence allegedly
obtained in violation of the fourth amendment must have
standing to challenge the illegal conduct that led to the dis-
covery of the evidence. “[T]o say that a party lacks fourth
amendment standing is to say that his reasonable expectation
                    UNITED STATES v. PULLIAM                  4537
of privacy has not been infringed. It is with this understanding
that we use ‘standing’ as a shorthand term.” United States v.
Taketa, 923 F.2d 665, 669-70 (9th Cir. 1991) (citation omit-
ted).

  [2] The second principle is that suppression is not justified
unless the evidence is “ ‘in some sense the product of illegal
governmental activity.’ ” Segura, 468 U.S. at 815, quoting
United States v. Crews, 445 U.S. 463, 471 (1980). Pursuant
to this basic principle of causation, “evidence will not be
excluded as ‘fruit’ unless the illegality is at least the ‘but for’
cause of the discovery of the evidence.” Id.

   [3] Applying these principles to this case, we must first
determine which of the officers’ actions Pulliam has standing
to challenge. As a passenger with no possessory interest in the
car Richards was driving, Pulliam “ ‘has no reasonable expec-
tation of privacy in a car that would permit [his] Fourth
Amendment challenge to a search of the car.’ ” United States
v. Twilley, 222 F.3d 1092, 1095 (9th Cir. 2000) (alteration in
original), quoting United States v. Eylicio-Montoya, 70 F.3d
1158, 1162 (10th Cir. 1995). Furthermore, Pulliam “made no
showing that [he] had any legitimate expectation of privacy in
the . . . area under the seat of the car in which [he was] merely
[a] passenger[ ],” as this is an “area[ ] in which a passenger
qua passenger simply would not normally have a legitimate
expectation of privacy.” Rakas, 439 U.S. at 148-49. Similarly,
the mere fact that Pulliam “claimed ownership” of the gun
does not confer standing upon him to seek its suppression.
Rawlings v. Kentucky, 448 U.S. 98, 105 (1980).

   In addition, Pulliam does not argue that the detention of the
car after the stop constituted a de facto seizure of his person.
That is, he does not contend that even if the officers had per-
mitted him to leave, he nonetheless could not reasonably have
been expected to do so because the officers continued to
detain the car. Cf. United States v. Dortch, 199 F.3d 193, 197
n.4 (5th Cir. 1999) (“Dortch’s complaint is not that the vehicle
4538                   UNITED STATES v. PULLIAM
was detained or improperly searched, but rather that he was
improperly seized in that, under the circumstances, he would
not feel free to leave without his vehicle . . . and because he
could not reasonably be expected to wander off down the
highway in an unfamiliar area”). We therefore need not
decide whether such an argument might have enabled Pulliam
to challenge the evidence derived from the car’s illegal deten-
tion.1

   [4] But, Pulliam does have standing to contest the legality
of his own detention. See United States v. DeLuca, 269 F.3d
1128, 1132 (10th Cir. 2001) (“ ‘[A]lthough a defendant may
lack the requisite possessory or ownership interest in a vehicle
to directly challenge a search of that vehicle, the defendant
may nonetheless contest the lawfulness of his own detention
and seek to suppress evidence found in the vehicle as the fruit
of the [defendant’s] illegal detention’ ” (quoting United States
v. Nava-Ramirez, 210 F.3d 1128, 1131 (10th Cir. 2000)).
Thus, to suppress the gun, Pulliam must show that it is “ ‘in
some sense the product’ ” of his unlawful detention. Segura,
468 U.S. at 815, quoting Crews, 445 U.S. at 471.

   [5] There are several ways a passenger such as Pulliam
might show that evidence found in a car is the fruit of his own
unlawful detention. He could “show that had he requested to
leave the scene of the traffic stop, he would have been able
to do so in [the] car.” DeLuca, 269 F.3d at 1133. Or, he could
   1
     We disagree with the dissent’s suggestion that every detention of a
vehicle necessarily curtails the “freedom of action” of its occupants. Post
at 4550, quoting Berkemer v. McCarty, 468 U.S. 420, 436 (1984).
Although we do not foreclose a passenger from arguing in a future case
that the detention of a vehicle amounted to a seizure of his person, Pulliam
makes no such argument. Nor would such an argument succeed on the
facts presented, for there is nothing in the record to suggest that the contin-
ued detention of the vehicle would have prevented Pulliam from leaving
if he was permitted to do so. The reason Pulliam’s “freedom of action”
was curtailed was that the officers detained him, not that they simulta-
neously detained the vehicle in which he had no possessory interest.
                   UNITED STATES v. PULLIAM                4539
show that statements he made or evidence found on his person
during his detention prompted the officers to search the car or
enabled them to find evidence in it that otherwise would have
remained hidden. Cf. United States v. Martell, 654 F.2d 1356,
1361 (9th Cir. 1981) (detention which became unlawful due
to length of time would taint evidence seized from appellants’
suitcases “only if the detention during the unlawful period
contributed in some fashion to the search and seizure of the
narcotics”; “[s]ince the agents conducted no interrogation of
the appellants during the unlawful portion of their detention,”
evidence was not tainted). In each of these nonexclusive
examples, it can be argued that but for the detention, the evi-
dence in the car would not have been found.

   [6] Here, Pulliam has failed to demonstrate that the gun is
in some sense the product of his detention. The officers con-
ducted no interrogation of him before searching the car, and
found nothing incriminating during the patdown. Even if they
had immediately released him rather than detaining him, the
search of the car still would have occurred, and the gun would
have been found. The discovery and seizure of the gun was
simply in no sense the product of any violation of Pulliam’s
fourth amendment rights.

                              B.

   Pulliam, however, offers three arguments in support of the
district court’s ruling which we now address.

                               1.

   First, Pulliam argues that in the unusual circumstances of
this case, his detention was the but-for cause of the gun’s dis-
covery. He contends in his brief that “it is only because the
officers wanted to know about Mr. Pulliam that they stopped
the car. . . . Had Mr. Pulliam not been in the car, the car
would not have been stopped, and the gun would not have
been found.” But all this shows is that the officers’ purpose
4540                   UNITED STATES v. PULLIAM
in stopping and searching the car was to investigate Pulliam,
not that the gun was in some sense the product of his deten-
tion. The malfunctioning taillight provided lawful grounds for
the stop, regardless of the officers’ motivations. See Whren v.
United States, 517 U.S. 806, 813 (1996) (rejecting the “argu-
ment that the constitutional reasonableness of traffic stops
depends on the actual motivations of the individual officers
involved”). In effect, Pulliam argues that he should be able to
seek suppression successfully because he was the “target” of
the search. The Supreme Court, however, has decisively
rejected that theory. See Rakas, 439 U.S. at 132-33 (rejecting
the proposition that “any criminal defendant at whom a search
was ‘directed’ would have standing to contest the legality of
that search and object to the admission at trial of evidence
obtained as a result of the search”).2

                                    2.

   Pulliam also disputes that the relevant “illegality” for pur-
poses of “fruits” analysis is his, and only his, detention. He
argues that “[i]n the context of an auto stop, where the con-
nection between the illegal official conduct and the discovery
of the challenged evidence is a clear, swift, and unbroken
chain, the primary illegality should be considered to be the
detention of the car and its occupants — a single official deci-
sion.” Thus, he contends that a passenger should be able to
seek suppression of the “fruits” of all constitutional violations
   2
     Given the holdings of Whren and Rakas, we do not agree with the dis-
sent that the officers’ supposedly nefarious motives have any relevance in
this case. Post at 4554. Indeed, even if the officers intended to act uncon-
stitutionally, knowing that standing principles would prevent Pulliam from
excluding any evidence they found in the car—a proposition that is unsup-
ported by the record—that, too, would not require suppression of the gun.
See United States v. Payner, 447 U.S. 727, 731-37 (1980) (evidence ille-
gally seized from third party should not have been suppressed, because
defendant lacked standing to seek suppression and federal courts’ supervi-
sory power did not permit suppression even where evidence was “tainted
by gross illegalities”).
                    UNITED STATES v. PULLIAM                  4541
that occur during a traffic stop—including those that do not
affect the passenger’s own fourth amendment rights—because
the officials’ actions are closely related in time, place, and
purpose. In support of this argument, Pulliam has cited deci-
sions allowing passengers to challenge evidence found in
vehicle searches following unlawful traffic stops. See, e.g.,
Twilley, 222 F.3d at 1095; United States v. Colin, 314 F.3d
439, 442-43, 446-47 (9th Cir. 2002).

   [7] But Twilley and Collin are consistent with the standing
and causation principles and are distinguishable from this case
because they involved illegal traffic stops. See Twilley, 222
F.3d at 1095 (“ ‘[I]f the [passenger] could establish that the
initial stop of the car violated the Fourth Amendment, then
the evidence that was seized as a result of that stop would be
subject to suppression as fruit of the poisonous tree’ ”
(emphasis added) (internal quotation marks omitted) (quoting
Eylicio-Montoya, 70 F.3d at 1163-64)). Since officials cannot
physically stop a car without seizing its passengers, see
Whren, 517 U.S. at 809-10, a passenger who objects to the
legality of a stop effectively is challenging the official action
that caused a violation of his own rights. Thus, the standing
principle is satisfied. Further, the causation principle is satis-
fied because evidence found in a vehicle search following an
illegal stop “[o]rdinarily . . . will be a product of that stop.”
United States v. Arvizu, 232 F.3d 1241, 1252 (9th Cir. 2000),
rev’d on other grounds, 534 U.S. 266 (2002).

   [8] But when, as here, the initial stop is lawful, the situation
is different. The continued detention of the vehicle does not
necessarily entail the detention of its occupants; they could
simply be permitted to walk away. If a passenger is unlaw-
fully detained after the stop, he can of course seek to suppress
evidence that is the product of that invasion of his own rights.
But a passenger with no possessory interest in a vehicle usu-
ally cannot object to its continued detention or suppress the
fruits of that detention, because “Fourth Amendment rights
are personal rights which . . . may not be vicariously assert-
4542                UNITED STATES v. PULLIAM
ed.” Rakas, 439 U.S. at 133-34 (internal quotation marks
omitted).

   [9] We may not amalgamate the separate police actions of
detaining the car, detaining each of its occupants, and search-
ing the car, merely because they occurred in close proximity.
To do so would be inconsistent with Supreme Court and our
own precedent. See Martell, 654 F.2d at 1358, 1361 (where
appellants claimed that narcotics found in their suitcases was
the fruit of their unlawfully prolonged detention, “a concep-
tual difference exists between the detention of the appellants
on the one hand, and the detention of their suitcases on the
other”; since the detention of the suitcases was lawful and the
appellants’ “detention during the unlawful period [did not]
contribute[ ] in some fashion to the search and seizure of the
narcotics,” the unlawful detention did “not taint the search
and seizure of the suitcases”); United States v. Anderson, 663
F.2d 934, 941-42 (9th Cir. 1981); cf. Rawlings, 448 U.S. at
104-06 (defendant who lacked legitimate expectation of pri-
vacy in acquaintance’s purse could not challenge legality of
search of that purse, even though search occurred while both
defendant and his acquaintance were allegedly being illegally
detained in same house); United States v. Ayon-Meza, 177
F.3d 1130, 1133 (9th Cir. 1999) (where defendants challenged
procedure by which officer made initial contact with them,
each defendant could not object to use of procedure as to
other defendants, because “one cannot vicariously assert the
Fourth Amendment rights of another”).

   In Martell, we rejected the dissent’s argument that the
“scope of the fourth amendment violation” should include the
entire course of police conduct merely because the simulta-
neous “seizures of the individuals and suitcases were part of
a single, unified police action.” Id. at 1370 (D. Nelson, J., dis-
senting). This case involves even stronger reasons to treat the
unlawful detention of an individual separately from other
simultaneous, but discrete, police actions: while the appellants
in Martell sought to “combine” their own detention with
                   UNITED STATES v. PULLIAM                 4543
another action that also affected their rights (i.e., the search
and seizure of their own suitcases), Pulliam proposes that we
aggregate his detention with other actions that did not even
implicate his fourth amendment interests. The law does not
allow this.

   Pulliam argues that the Fifth Circuit’s decision in United
States v. Jones, 234 F.3d 234 (5th Cir. 2000), “impliedly”
supports his argument. In Jones, the appellants conceded that
their rented car was lawfully stopped for a traffic violation,
but argued that their prolonged detention became unlawful,
that the driver’s consent to search the vehicle was tainted by
the illegal detention, and that evidence found during a search
of the car was the fruit of that unlawful detention. See id. at
239-40. The majority agreed, and held that the evidence
should have been suppressed, without addressing the govern-
ment’s contention that the defendants lacked standing to chal-
lenge the vehicle search. Id. at 240 n.2. One judge dissented
in part, arguing that it did not matter whether the driver val-
idly consented to a search of the car, because the driver had
“not met his burden under Rakas of demonstrating a posses-
sory interest in the car.” Id. at 245 (Garza, J., dissenting).

   [10] Neither the majority opinion nor the partial dissent in
Jones specifically addressed the question raised here, which
is whether the detention of a car’s occupants should be con-
sidered separately from the detention of the car. The most
Pulliam can say about the Jones majority opinion is that it
implicitly assumed the detention of the car’s occupants was
tantamount to detention of the car itself. To the extent that the
Jones majority opinion suggests that an individual who is
unlawfully detained following a lawful vehicle stop may
always secure suppression of evidence found in the car, even
in the absence of standing to challenge directly the search and
where the evidence is not the product of his own detention,
we cannot follow it. Under Martell, the detention (and search)
here of the car and the detention of its occupants were discrete
police actions, that were required to be analyzed separately.
4544                   UNITED STATES v. PULLIAM
Since Pulliam has not argued that the detention of the car
could amount to a de facto detention of his person, he “must
show that the [evidence] would never have been found but for
his, and only his, unlawful detention.” DeLuca, 269 F.3d at
1133. See also United States v. Carter, 14 F.3d 1150, 1153-55
(6th Cir. 1994); United States v. Green, 275 F.3d 694, 700
(8th Cir. 2001).3
  3
   The dissent argues that we must aggregate the detention of the car with
Pulliam’s detention because they were prompted by a “single decision”
and are “part of a single, integrated instance of unconstitutional police
conduct.” Post at 4550. But there is an obvious inconsistency between that
logic and our decision in Martell. The dissent attempts to extricate itself
by asserting Martell is “flawed” and relies on the Martell dissent. Post at
4552. This is a luxury we cannot embrace, given our duty to follow our
precedent. In addition, adopting the dissent’s position would have far-
reaching consequences. It would permit passengers to suppress not only
evidence found in a car, but even evidence seized from other occupants.
The dissent’s position would undermine the principle that “Fourth Amend-
ment rights are personal rights which . . . may not be vicariously asserted.”
Rakas, 439 U.S. at 133-34 (quotation marks omitted).
   Our holding hardly “invites police officers to engage in patently unrea-
sonable detentions, searches, and seizures every time an automobile con-
tains more than one occupant.” Post at 4554. Police will often be unaware
before stopping a vehicle whether any of its occupants have a sufficient
interest in the vehicle to object to a search of it. Further, a driver given
keys and permission to use a car might be able to suppress evidence seized
from the car, see United States v. Portillo, 633 F.2d 1313, 1317 (9th Cir.
1980), as might a passenger who could show the requisite causal connec-
tion between his detention and the evidence found in the car. See Ante at
4538 & n.1. Of course, a passenger will also be able to suppress evidence
illegally seized from his person. Thus, it is unlikely that police will engage
in the sort of rampant illegality envisioned by the dissent.
   Finally, it is not “arbitrary” that a passenger’s ability to challenge ille-
gally obtained evidence depends on whether he owned the vehicle. Post
at 4555. This follows directly from the well-established rule that a “defen-
dant’s Fourth Amendment rights are violated only when the challenged
conduct invaded his legitimate expectation of privacy rather than that of
a third party.” Payner, 447 U.S. at 731. Here, Pulliam’s counsel conceded
at oral argument that if Pulliam had been permitted to leave after exiting
the car, Pulliam would be unable to suppress the gun. Thus, it is the dis-
sent’s position which is the arbitrary one, for it “would put the police (and
society) not in the same position they would have occupied if no violation
occurred, but in a worse one.” Murray v. United States, 487 U.S. 533, 541
(1988).
                   UNITED STATES v. PULLIAM                4545
                               3.

   Finally, Pulliam contends that in order to break the causal
link between his unlawful detention and the seizure of the
gun, we must rely on a “perverted variation” of the “inevita-
ble discovery” exception to the fruit-of-the-poisonous-tree
doctrine. Pursuant to this exception, evidence that is illegally
obtained is nonetheless admissible if it “would inevitably
have been discovered through lawful means.” United States v.
Ramirez-Sandoval, 872 F.2d 1392, 1396 (9th Cir. 1989). Pul-
liam assumes that in reasoning that the gun would have been
found as a result of the unlawful search of the vehicle even
if he had not been unlawfully detained, we are essentially
holding the gun is admissible because the search provides an
alternative, inevitable means of discovery. Accordingly, he
argues that because the search was unlawful, we are misap-
plying this exception. See United States v. Johnson, 380 F.3d
1013, 1014 (7th Cir. 2004) (rejecting argument that illegally
seized evidence was nonetheless admissible because it “had
an alternative source in another illegal search but one that the
defendant could not have challenged directly”).

   If this case involved any “exception” to the exclusionary
rule at all, it would be the “independent source” exception,
since the gun was actually found in a search of the car. See
Ramirez-Sandoval, 872 F.2d at 1396 (“The ‘independent
source’ exception operates to admit evidence that is actually
found by legal means through sources unrelated to the illegal
[conduct]” (emphasis added)).

  [11] We do not, however, have to apply either “exception”
in this case because the indispensable causal connection
between his detention and discovery of the gun has not been
met. The requisite but-for causation is missing not only
because the gun was found as a result of the search, but
because his detention simply did not contribute or lead to the
gun’s discovery. To illustrate this point, assume that Pulliam
never got into the car with Richards, but instead walked off
4546                UNITED STATES v. PULLIAM
on his own while Richards drove away with the gun in the
car. Imagine further that the officers stopped the car, found
the gun, learned that it belonged to Pulliam, and then went to
Pulliam’s home and illegally detained him. In this hypotheti-
cal situation, the gun’s discovery is not the product of Pul-
liam’s illegal detention, since the gun was found before the
detention even occurred. To say that the gun would have been
found even if he had not been detained is merely to recognize
that the illegality, on its own, is not a sufficient or even a con-
tributing cause of the gun’s discovery. The gun would thus be
admissible without any consideration of an “exception” to the
exclusionary rule.

   The situation here is analytically identical to this hypotheti-
cal scenario. The only difference is that Pulliam was in the car
and was detained by its side, but the detention itself was not
the but-for cause of the gun’s discovery in the same sense as
in the hypothetical situation. Thus, there is no need to apply
the inevitable discovery or independent source doctrines and
ask whether some other alternative means of discovery breaks
the causal link. Nor need we consider whether unlawful alter-
native means can be used for purposes of these exceptions.
We simply do not reach these issues.

  [12] The district court therefore erred in suppressing the
gun.

  REVERSED and REMANDED.



WARDLAW, Circuit Judge, dissenting:

  I respectfully dissent.

   The government concedes that the officers’ sole purpose
for following, stopping, and searching the car in which the
gun was found was to investigate Pulliam. Although the dis-
                      UNITED STATES v. PULLIAM                      4547
trict court found that the officers lawfully stopped the car, it
held—and the government concedes—that the officers unlaw-
fully detained the car and its passengers, and unlawfully
searched the car. The district court suppressed Pulliam’s state-
ments made while he was detained, the cash found in his
pocket, and the gun,1 ruling:

      [The officers had] a valid reason for stopping [the
      car], which was the taillight being out. I think every-
      thing after that was manufactured, however, includ-
      ing this rolling stop, thinking that the car was trying
      to get away from them and all that. None of that is
      reasonable.

Indeed, the district court found that all of the reasons prof-
fered by the officers to support reasonable suspicion for the
detention of Richards and Pulliam and the subsequent search
of the car were lies, holding:

      Everything that these officers have come up with in
      order to provide what they have considered to be
      reasonable suspicion is manufactured in my mind.
      They started out by even saying what it is that they
      wanted. And they were after that. And they had a
      basis for stopping the vehicle. There is no doubt
      about it. But they had no reasonable basis for then
      going farther.2

Therefore, the only issue we are confronted with is whether
a defendant may successfully move to suppress evidence
found in a car in which he was a passenger where the car and
its occupants were legally stopped but unlawfully detained.
  1
   The government appealed only the suppression of the gun.
  2
   The majority disregards this factual finding by the district court, and
thus errs when it treats the officers’ “manufactured” statements as true.
See ante at 4534-35.
4548                UNITED STATES v. PULLIAM
   Although this is an issue of first impression in our circuit,
our vehicular stop cases provide a framework for resolving it.
Those cases hold that although a defendant may lack the req-
uisite possessory or ownership interest in a vehicle to directly
challenge a search of that vehicle, the defendant may nonethe-
less contest the lawfulness of his own detention and seek to
suppress evidence found in the vehicle as the fruit of that ille-
gal detention. See, e.g., United States v. Colin, 314 F.3d 439,
442-43 (9th Cir. 2002) (“[O]ccupants of a vehicle have stand-
ing to challenge on Fourth Amendment grounds an officer’s
stop of their vehicle even if they have no possessory or own-
ership interest in the vehicle.”). To successfully suppress evi-
dence as the fruit of an unlawful detention, a defendant must
establish that the detention violated his Fourth Amendment
rights, and that, “but for the illegal actions of the police,”
Wong Sun v. United States, 371 U.S. 471, 488 (1963), the evi-
dence would not have been discovered. See United States v.
Twilley, 222 F.3d 1092, 1095-96 (9th Cir. 2000).

   Here, the government concedes that the officers lacked
authority to detain the car and its occupants. In addition, it is
clear that, but for the illegal actions of the police in detaining
the car and its passengers, the gun would not have been dis-
covered. Therefore, the district court correctly granted Pul-
liam’s motion to suppress.

   The majority goes astray because instead of viewing the
concededly illegal detention of the car and its occupants as the
“primary illegality,” it narrowly construes the law to require
a showing that the gun was the product of “[Pulliam’s], and
only [Pulliam’s], unlawful detention.” Ante at 4544; see
United States v. DeLuca, 269 F.3d 1128, 1146 (10th Cir.
2001) (Seymour, J., dissenting). Contrary to the majority’s
analysis, in our vehicular stop cases we have repeatedly
focused on the illegal detention of the vehicle and its occu-
pants as the unconstitutional police conduct and examined
whether the illegally seized evidence is the fruit of that deten-
tion. See, e.g., Colin, 314 F.3d at 446 (“In sum, we conclude
                   UNITED STATES v. PULLIAM                 4549
Carmichael did not have reasonable suspicion to stop Estrada-
Nava and Colin based on lane straddling or driving under the
influence. As a result, the methamphetamine he seized
through the search of their vehicle should have been sup-
pressed.”). In those cases, we have held that the “but for” link
between the illegal conduct and discovery of evidence in the
car was apparent given the proximity in time and location of
the events, and the unbroken link between them. See, e.g.,
United States v. Arvizu, 232 F.3d 1241, 1252 (9th Cir. 2000)
(reversing district court’s denial of motion to suppress, stating
that “ordinarily, when a car is illegally stopped, the search
that follows will be a product of that stop”), rev’d on other
grounds, 534 U.S. 266 (2002); Twilley, 222 F.3d at 1097
(reversing defendant’s conviction, stating that “[t]he govern-
ment has not shown that there was a break in the chain of
events sufficient to refute the inference that the search and the
resulting seizure of the cocaine were products of the stop”);
United States v. Millan, 36 F.3d 886, 890 (9th Cir. 1994)
(reversing district court’s denial of motion to suppress, stating
that “[b]ecause the interrogation and search were a direct
result of the illegal stop, we hold that all of the evidence must
be suppressed”). None of our vehicular stop cases analyzes
the stop of the vehicle and the unlawful detention of its occu-
pants as discrete, independent actions, as the majority does
here. They have instead uniformly considered the illegal
detention of the vehicle and its occupants together in their
fruits analysis.

   The majority reasons that “when, as here, the initial stop is
lawful, the situation is different” because “[t]he continued
detention of the vehicle does not necessarily entail the deten-
tion of its occupants; they could simply be permitted to walk
away.” Ante at 4541. But this is too fine a line to draw in our
Fourth Amendment jurisprudence.

  Passengers in vehicles that are unlawfully stopped also
“could simply be permitted to walk away.” Ante at 4541.
However, because “[c]ertainly few motorists would feel free
4550                UNITED STATES v. PULLIAM
. . . to leave the scene of a traffic stop without being told they
might do so,” the Supreme Court has long acknowledged that
“ ‘stopping an automobile and detaining its occupants consti-
tute a “seizure” within the meaning of [the Fourth] Amend-
men[t], even though the purpose of the stop is limited and the
resulting detention quite brief.’ ” Berkemer v. McCarty, 468
U.S. 420, 436-37 (1984) (quoting Delaware v. Prouse, 440
U.S. 648, 653 (1979)) (alterations in original). For this reason,
we have focused on the detention of the vehicle and its occu-
pants as the “primary illegality” in our vehicular stop cases.

   Like illegally stopping an automobile, unlawfully detaining
a vehicle after a legal stop “significantly curtails the ‘freedom
of action’ of the driver and the passengers, if any, of the
detained vehicle.” Id. at 436. This is especially true in this
case, where the government admits that once the car stopped,
“the officers got out of their patrol car and, with their guns
drawn and aimed low, ordered the driver and Pulliam out of
the car” for a pat down search. Even short of the overt threat
of force in this case, and the unlawful detention that followed,
it is illogical to assume that any passenger would walk away
from a vehicle and driver that have been stopped and detained
by the police.

  Therefore, there is no principled reason to distinguish
between a situation involving an illegal stop, in which case a
passenger may suppress evidence found as a result of the ille-
gal stop, see, e.g., Colin, 314 F.3d at 442-43, and a situation
involving a legal stop but illegal detention, in which case,
according to the majority’s analysis, a passenger may not sup-
press evidence found as a result of the illegal detention. For
purposes of the fruits analysis here, we must focus on the
detention of the vehicle and its occupants as the “primary ille-
gality,” for they all stemmed from the officers’ single decision
to detain and search the car, Pulliam, and the driver. The
detention of the vehicle and the detention of its occupants are
part of a single, integrated instance of unconstitutional police
conduct.
                       UNITED STATES v. PULLIAM                        4551
   The Circuits appear to be split on this question. The Fifth
Circuit has assumed that the primary illegality is the detention
of the vehicle and its occupants. See United States v. Jones,
234 F.3d 234 (2000). But see DeLuca, 269 F.3d at 1130-35;
United States v. Carter, 14 F.3d 1150, 1151-55 (6th Cir.
1994). As in this case, the defendants in Jones did not chal-
lenge the initial stop of the vehicle, but rather asserted that the
officers’ continued detention of the vehicle was unreasonable
under the circumstances and exceeded the scope of the initial
stop. Jones, 234 F.3d at 240. In contrast to the majority in this
case, however, the Fifth Circuit analyzed the district court’s
suppression ruling in the exact same manner with respect to
both defendants, even though one of the defendants did not
own or possess the vehicle. Finding that the prolonged deten-
tion of the vehicle violated the Fourth Amendment and the
driver’s consent did not cure the violation, the Fifth Circuit
held that the evidence found in the vehicle should have been
suppressed in both defendants’ cases. Id. at 244. Unlike the
majority, the Fifth Circuit did not require the passenger to
demonstrate that, but for his, and only his, illegal detention,
the evidence would not have been found. Even the dissent in
Jones assumed that both the driver and passenger could chal-
lenge the admissibility of the drugs as fruits of the poisonous
tree. Id. at 244 (Garza, J., dissenting).3

   Perhaps the majority’s error lies in confusing standing anal-
ysis with “fruit of the poisonous tree” analysis. See DeLuca,
269 F.3d at 1145-46 (Seymour, J., dissenting).4 An owner of
a vehicle must be distinguished from a passenger or driver for
purposes of determining standing because generally only an
  3
     In addition to the Fifth Circuit, a respected treatise supports the view
that in the circumstances presented here, courts should focus on the deten-
tion of the car and its occupants as the “primary illegality.” See Wayne R.
LaFave, Search and Seizure: A Treatise on the Fourth Amendment
§ 11.4(d), at 313-15 (4th ed. 2004).
   4
     This confusion is further illustrated by the majority’s response to this
dissent, which again reverts to standing analysis rather than the “fruit of
the poisonous tree” doctrine upon which the majority relies.
4552               UNITED STATES v. PULLIAM
owner has standing to directly challenge the illegal search of
his vehicle. See Rakas v. Illinois, 439 U.S. 128, 148-49 (1987)
(holding that a passenger who asserts neither a possessory nor
a property interest in a vehicle lacks standing to challenge the
illegal search of the vehicle). Once the issue of standing has
been resolved, however, we have conducted the fruits analysis
in the identical manner regardless of whether the defendant
was the owner of the car or a passenger. Our vehicular stop
cases have uniformly considered passenger, driver, and owner
together for purposes of analyzing whether evidence is fruit
of the illegal detention of the vehicle and its occupants. See
Colin, 314 F.3d at 442-43; Twilley, 222 F.3d at 1095.

   The majority reasons that to amalgamate the police actions
of detaining the car and detaining each of its occupants would
be inconsistent with our decision in United States v. Martell,
654 F.2d 1356 (9th Cir. 1981). Martell is not a vehicular stop
case, however, and thus is distinguishable on its facts alone.
Moreover, the Martell majority’s “fruit of the poisonous tree”
analysis is seriously flawed, as Judge D. Nelson pointed out
in her dissent in that case. Like the majority here, the Martell
majority disconnected the dots between the challenged evi-
dence and the illegal detention that gave rise to it. See
LaFave, § 11.4(d), at 313 (criticizing Martell for “avoid[ing]
a ‘fruits’ connection between the challenged evidence and the
preceding illegal detention of the defendant[s] by disconnect-
ing that detention from the larger illegality of which it [was]
a part”).

   In Martell, the defendants were detained at an airport just
as they were to board a flight. Twenty minutes after their ini-
tial detention, the defendants were escorted to a police office,
where a narcotics detector dog was allowed to “sniff” their
luggage. After the dog gave a positive alert for narcotics in
the suitcases, the defendants were transported to a narcotics
task force office in another end of the airport. The trial court
held that probable cause first arose at the time of the alert.
The defendants were detained in the narcotics office for four
                   UNITED STATES v. PULLIAM                   4553
hours until a search warrant was obtained, at which time the
suitcases were searched, a large quantity of cocaine was
found, and the defendants were arrested.

   We affirmed the denial of the defendants’ motion to sup-
press, reasoning that the detention of the luggage was reason-
able even if the detention of the defendants was not, so that
any illegal detention of the defendants “would not taint the
search and seizure of the suitcases.” Id. at 1361. As here, the
dissenting opinion criticized the majority for slicing and dic-
ing the unlawful police conduct, stating:

    Here, the seizures of the individuals and suitcases
    were part of a single, unified police action. The
    majority chooses to slice a lesser included intrusion
    (seizure of the suitcases) from the simultaneous
    greater intrusion (unlawful arrest) that began at the
    inception of contact with the defendants. This is a
    unique approach to fourth amendment adjudication.
    . . . The majority cites no precedent for fragmenting
    a unified, simultaneous action into isolated parts for
    analysis. Such an approach would seem to be con-
    trary to the deterrent policy behind the exclusionary
    rule. In light of that policy, I cannot approve the
    judicial technique of winnowing a fortuitous “law-
    ful” facet out of an otherwise unlawful incident. I see
    no reason for courts artificially to bifurcate police
    actions on a post hoc basis in an attempt to evade the
    exclusionary rule.

Id. at 1370 (citation omitted).

   The majority opinion also finds no support in the logic of
the Fourth Amendment. See DeLuca, 269 F.3d at 1146-48
(Seymour, J., dissenting). The core rationale for extending the
exclusionary rule to evidence that is the fruit of unlawful
police conduct is that “this admittedly drastic and socially
costly course is needed to deter police from violations of con-
4554               UNITED STATES v. PULLIAM
stitutional and statutory protections.” Nix v. Williams, 467
U.S. 431, 442-43 (1984). The Supreme Court has accepted the
argument “that the way to ensure such protections is to
exclude evidence seized as a result of such violations notwith-
standing the high social cost of letting persons obviously
guilty go unpunished for their crimes.” Id. at 443.

   The majority undermines this rationale. Indeed, it “provides
positive encouragement for Fourth Amendment violations by
telling [police officers] that there are potential law enforce-
ment benefits to be derived, at least against passengers, in
[unlawfully detaining vehicles and their passengers] even
when, as [here], such action is flagrantly illegal.” LaFave,
§ 11.4(d), at 315 (stating that the Tenth Circuit’s decision in
DeLuca, which the majority follows here, “is ludicrous”). The
majority opinion invites police officers to engage in patently
unreasonable detentions, searches, and seizures every time an
automobile contains more than one occupant. Should some-
thing be found, only the owner of the vehicle will be able to
successfully move to suppress the evidence; the evidence will
be admissible against the other occupants. After this decision,
police officers will have little to lose, but much to gain, by
legally stopping but illegally detaining vehicles occupied by
more than one person.

   Indeed, the policy considerations for excluding evidence
seized as a result of constitutional violations is particularly
strong here, where the officers admitted that their reasons for
pursuing the vehicle were merely pretext to investigate Pul-
liam. Although I agree with the majority that Pulliam should
not be able to successfully seek suppression simply because
he was the “target” of the search, it is undeniably true that the
officers achieved their sole goal of identifying and ultimately
arresting Pulliam through unconstitutional means. The majori-
ty’s logic is inconsistent with the Supreme Court’s teaching
that “the prosecution is not to be put in a better position than
it would have been in if no illegality had transpired.” Nix, 467
U.S. at 443.
                   UNITED STATES v. PULLIAM                4555
   The majority’s rule is also arbitrary. It creates situations
where a person’s ability to challenge illegally obtained evi-
dence will turn on the fortuity of whether he is the owner of
the vehicle in which he was a passenger. “There is no differ-
ence from a policy standpoint between permitting the police
to use unconstitutionally seized evidence against an illegally
detained passenger and using it against an illegally detained
automobile owner.” DeLuca, 269 F.3d at 1147 (Seymour, J.,
dissenting).

   Finally, the majority “comes dangerously close to creating
a right without a remedy, something which is strongly disfa-
vored in American jurisprudence.” Id. at 1148. Under the
majority’s holding, while a passenger may theoretically chal-
lenge his illegal detention, he will have no remedy because he
will be unable to satisfy the implausible requirement that he
prove that had he requested to leave the scene of the traffic
stop, he would have been able to do so in the car in which he
was a passenger. See ante at 4538.

  Despite the majority’s opinion, most police officers will
continue to do their jobs as best they can in accord with the
Fourth Amendment. But, as Justice White stated in Rakas:

    [T]he very purpose of the Bill of Rights was to
    answer the justified fear that governmental agents
    cannot be left totally to their own devices, and the
    Bill of Rights is enforceable in the courts because
    human experience teaches that not all such officials
    will otherwise adhere to the stated precepts. Some
    policemen simply do act in bad faith, even if for
    understandable ends, and some deterrent is needed.

Rakas, 439 U.S. at 169 (White, J., dissenting). Because I can-
not go along with the majority’s parsimonious approach to the
Fourth Amendment, I would affirm.